A claim for additional presentence credit should be raised on
                direct appeal or in a postconviction petition for a writ of habeas corpus in
                compliance with the procedural requirements set forth in NRS chapter 34,
                see Griffin v. State, 122 Nev. 737, 744, 137 P.3d 1165, 1169 (2006), and
                thus appellant's motion should have been construed as a postconviction
                petition for a writ of habeas corpus. Thus, appellant improperly sought
                relief in a motion and the district court improperly considered the motion
                without construing it as a petition for a writ of habeas corpus and
                requiring appellant to comply with applicable procedural requirements,
                see, e.g., NRS 34.730 (requiring that the petition be verified); NRS 34.735
                (outlining the form and specificity of facts for the petition). Therefore, we
                reverse the decision of the district court and remand with instructions to
                construe the motion as a postconviction petition for a writ of habeas
                corpus. 2 Accordingly, we




                      2 The district court should also consider when appellant expired his
                parole in determining whether he was entitled to any credits in the case.
                See NRS 176.055(2) ("A defendant who is convicted of a subsequent offense
                which was committed while [he] was . . . on probation or parole from a
                Nevada conviction is not eligible for any credit on the sentence for the
                subsequent offense for the time he has spent in confinement which is
                within the period of the prior sentence." (emphasis added)).



SUPREME COURT
     OF
   NEVADA
                                                      2
                                ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order. 3



                                                 r                 j.
                       es;
                                    >e,••—94nA
                                         Parraguirre

                                           , J.                    akSZAL
                Douglas         19.7                      Cherry


                cc:    Hon. Carolyn Ellsworth, District Judge
                       Ryan Isidro Flores
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                      3 We have considered all documents that appellant has submitted in
                pro se to the clerk of this court in this matter, and we conclude that
                appellant is only entitled to the relief set forth in this order.



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A